                                             - -soNY
    Case 1:15-cv-07433-RWS Document 959 Filed 12/07/18 Page 1 of 1
                                             _uc
                                              .JC\.1MEi'11~
                                            :.a1~CTRONlCALLY FlLED



VIRGINIA L. GIUFFRE,
                                                  15 Civ. 7433
          Plaintiff,
                                                  ORDER
     - against -

GHISLAINE MAXWELL,

          Defendant.
----------------------------------------x
Sweet, D.J.


     Defendant's motion for an order to show cause, Dkt. No.

957, shall be heard at 12:00PM on Wednesday, January 9, 2019 in

Courtroom 18C, United States Courthouse, 500 Pearl Street. All

papers shall be served in accordance with Local Civil Rule 6.1.



     It is so ordered.




New York, NY
December ~ , 2018
                                                      U.S.D.J.
